       Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 1 of 50



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MILLERCOORS, LLC,                                    )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )   Case No. 19-cv-218-WMC
                                                     )
ANHEUSER-BUSCH COMPANIES, LLC,                       )
                                                     )
               Defendant.                            )


                 Anheuser-Busch Companies, LLC’s Brief in Opposition to
                     MillerCoors’ Motion for Preliminary Injunction


       Competition in the beer industry is fierce, driven by healthy rivalries among the major

brewers as well as the growth of craft beer. As America’s best-selling beer, Bud Light is often

targeted by competitors. Bud Light has been the subject of comparative advertising from

MillerCoors for years.

       During Superbowl LIII, Bud Light responded. It ran its own comparative advertising

focused on transparency. These ads explain that Bud Light is brewed with four essential

ingredients – rice, barley, hops, and water. They also point out that – unlike Miller Lite and

Coors Light – Bud Light is not brewed with corn syrup. The ads are truthful and accurately list

Miller Lite’s and Coors Light’s ingredients. Miller Lite and Coors Light have admitted that they

use corn syrup as an ingredient, but now want to stifle Bud Light from telling anyone.

       Bud Light leads with transparency, while MillerCoors only pays lip service to it.

Anheuser-Busch (“AB”) was the first major brewer to disclose the ingredients for its beers on a

website. Now Bud Light is the first major U.S. beer to have an ingredients panel on its



                                                 1
       Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 2 of 50



packaging. Bud Light wants consumers to have more information to assist them in their

purchasing decisions.

       MillerCoors has acknowledged for years that it uses corn syrup as an ingredient in Miller

Lite and Coors Light, but it has spent the last ten weeks trying to spin that fact. It now wants to

prevent its competitor from revealing these ingredients – seeking a court order prohibiting Bud

Light from uttering the words “corn syrup” without then also adding a slew of lawyerly

disclaimers. It wants these disclaimers even though Coors Light and Miller Lite never included

them on its own list of ingredients before. Bud Light is telling consumers a simple truth: it does

not include corn syrup as an ingredient; Miller Lite and Coors Light do use corn syrup. That’s

transparency.

       MillerCoors has failed to make the necessary showing to warrant the extraordinary

remedy of a preliminary injunction. It is not likely to succeed on the merits. MillerCoors’

motion offers a series of legal arguments that are contradicted by its own prior conduct and its

current public statements. After acknowledging that corn syrup is used as an ingredient in Miller

Lite and Coors Light, MillerCoors asserts to the Court that it is misleading for Bud Light to

identify corn syrup as an “ingredient.” MillerCoors further asserts that it is misleading to say

that its beers are “made” with, “brewed” with, or “use” corn syrup despite using those precise

words itself. MillerCoors also contends that it will be irreparably harmed if consumers learn that

Miller Lite and Coors Light have corn syrup as an ingredient even though it has told the

marketplace that it has benefitted from the ads.

       Before and after Super Bowl LIII, MillerCoors featured corn syrup as an “ingredient” of

its products, including on websites for both Miller Lite and Coors Light. MillerCoors cannot

have been harmed, irreparably or otherwise, by Bud Light’s repetition of what MillerCoors itself



                                                   2
       Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 3 of 50



has said. As courts have recognized, a plaintiff has no viable claim for misleading advertising

when the defendant uses the same language as the plaintiff. Moreover, although MillerCoors

charges that Bud Light misleads consumers by stating that Miller Lite and Coors Light are

“brewed” with, “made” with, or “use” corn syrup, MillerCoors used all three of these same

words repeatedly within the first 72 hours after the Super Bowl.1

       MillerCoors now says there is no corn syrup in its beer, because that ingredient

disappears from the final beer through fermentation; in other words, the corn syrup ferments and

becomes alcohol (which is a desired attribute in a beer). But corn syrup is no less an ingredient

of MillerCoors’ beers than are barley and hops. Putting aside that corn syrup is cheaper,

MillerCoors chose corn syrup for its own reasons, including taste. MillerCoors admits that corn

syrup is “used to lighten the overall body and deliver a more refreshing beer,” and that it impacts

the taste of its beer: “the ‘corn syrup’ … helps make Miller Lite taste so great.” Thus, corn syrup

is an ingredient of Miller Lite and Coors Light, and in MillerCoors’ own words, that ingredient

affects the taste of the finished product.

       MillerCoors’ irreparable harm arguments are similarly contradicted by its own public

statements. On its “Behind the Beer” blog, the brewer touts that since Bud Light’s “new

campaign launched … [t]he two beers its ads primarily target, Coors Light and Miller Lite, each

have held their share trends, per Nielsen. Miller Lite, in fact, continues to pick up share in total




1
 The plain language of MillerCoors’ websites can be contrasted with the disclaimers that
MillerCoors now believes to be crucial. MillerCoors for years has described corn syrup without
qualification as an “ingredient.” It now describes it as a “fermentation aid” or “fermentation
adjunct” not “present” in the final product. Those new disclaimers first appearing in litigation
cannot mask that, during the brewing process, MillerCoors uses corn syrup to brew Miller Lite
and Coors Light. MillerCoors further admits that corn syrup has an impact on those beers’ taste.
                                                  3
       Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 4 of 50



beer….” It is impossible to square MillerCoors’ suggestion of irreparable harm with what it is

telling consumers and the market.

       MillerCoors’ executives’ statements likewise prove that its claim of irreparable harm

rings hollow. In its pleadings, MillerCoors alleges that Bud Light’s advertising is irreparably

damaging its products and the beer industry as a whole. But that was not what it said after the

ads ran. While the Super Bowl was still being played, MillerCoors’ Chief Communications

Officer texted AB Vice President of Communications, stating “Game on,” “I love this stuff,” and

“See you on the battlefield.” The next morning, the same MillerCoors CCO texted AB’s Vice

President of Corporate Affairs, stating that the commercials were a “gift,” a “massive gift,” and

exclaimed “This is awesome!” Later that day, MillerCoors tweeted that it is “happy to have this

fight any day of the week.”

       True to its word, MillerCoors has continued to compete with Bud Light in the

marketplace. Just one day before filing this lawsuit, MillerCoors aired two new ads parodying

Bud Light’s mythical “Dilly Dilly” kingdom – building upon the Bud Light ads that it now seeks

to enjoin. MillerCoors wants to continue to battle Bud Light on taste, while at the same time

seeking to prevent Bud Light from competing on ingredients, and even on the concept of

transparency in ingredients.

       Ingredients matter. They differentiate products, and consumers want to know what

specifically is used to brew their beers. AB was the first to put Bud Light’s ingredients on its

own website, and the first to put ingredients on its packaging. MillerCoors offers no complaint

there. Now, however, MillerCoors wants to be protected from Bud Light’s advertising that tells

consumers what ingredients are used to brew Miller Lite and Coors Light, which are the very

ingredients MillerCoors includes on its website. If MillerCoors believes its brands’ reputation



                                                 4
       Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 5 of 50



for quality has been harmed, this is due to its own ingredient decisions, not Bud Light’s decision

to tell consumers about them.

       For these reasons and those set forth below, MillerCoors’ Motion for Preliminary

Injunction should be denied.

                                           Background

       A.      The Movement Toward Disclosure of Ingredients in the Beer Industry

       The U.S. beer industry is regulated by the United States Treasury’s Alcohol and Tobacco

Tax and Trade Bureau. Unlike products that are regulated by the U.S. Food and Drug

Administration, brewers are not required to disclose the ingredients used to make their beers.

       In 2014, a food blogger named Vani Hari published an online petition asking AB and

MillerCoors to “disclose their ingredients online.” Harrison Dec., Ex. 19 (June 17, 2014, “Big

Update: The Truth that Beer Companies Have Not Made Public Yet”). AB, as the industry

leader, was the first major brewer to disclose the ingredients for its beers online, beginning with

its iconic brands Budweiser and Bud Light. Goeler Dec. ¶ 12.

       Soon thereafter, MillerCoors began to disclose corn syrup as an “ingredient” of Miller

Lite and Coors Light, without qualification, on the “Our Brands” pages of its website. For

example, an archived copy of these pages from June 2015 states:




                                                 5
       Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 6 of 50



Harrison Dec., Exs. 1-2 (June 24, 2015, MillerCoors “Our Brands”) (emphasis added).2

       Over the past several years, MillerCoors has continuously stated without qualification

that corn syrup is an “ingredient” in Miller Lite and Coors Light. The company’s “Brand

Nutritional Data” for Coors Light for years up until Super Bowl LIII, depicted the following:




       MillerCoors did the same for Miller Lite:




Goeler Dec. ¶ 17.

       Even after the Super Bowl, MillerCoors identifies corn syrup as an ingredient in its

consumer facing webpages. For example, consumers who visit the “Our Great Beers” web pages

for MillerCoors as of April 18, 2019 will see corn syrup listed without qualification:



2
  In continued recognition of consumers’ demand for transparency, and indicative of their
commitment to it, AB and MillerCoors went a step further two years later with the Beer
Institute’s Voluntary Disclosure Initiative. AB and MillerCoors voluntarily agreed to disclose
the ingredients for their products online, as well as additional nutritional information on the label
or on packaging, by the end of 2020.
                                                  6
Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 7 of 50




                                 7
       Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 8 of 50



Goeler Dec. ¶¶ 18-19. Thus, even after filing its lawsuit, MillerCoors has not added this “crucial

context[]” to all of its own consumer-facing communications, while at the same time seeking a

ruling forcing AB to do so. An ingredient is an ingredient. Corn syrup is an ingredient, full stop.

       In contrast, Bud Light is not made with corn syrup. Bud Light has four essential

ingredients: barley, hops, rice, and water. Id., ¶ 8. Although the ingredients in Bud Light have

been published on AB’s website since 2014, in February 2019 Bud Light became the first major

beer in the United States to include an ingredients label on its packaging. Id. at ¶ 12. The new

label includes a list of ingredients and per-serving information on calories, carbohydrates, fat,

and protein. Id. It continues and confirms Bud Light’s position as the industry leader in

providing consumers with transparency.

       B.      MillerCoors’ Comparative Advertising

       The market for light domestic lager beers in the United States is highly competitive. In

the U.S., Bud Light is the best-selling beer, followed by Coors Light and Miller Lite. Id., ¶ 6.

MillerCoors has been aggressively running comparative advertising since before 2016. Id. ¶ 10.

These ads target Bud Light with a comparison of calories and carbohydrates, which are specific

product attributes that MillerCoors believes give Miller Lite an advantage. See also Harrison

Dec., Ex. 20 (Sept. 26, 2016 Fortune article, “Miller Lite is Going Hard After Bud Light in its

New Ads”); Ex. 21 (Feb. 4, 2019 WI Public Radio, “Fight for Beer Customers Bubbles Up

Following Super Bowl Ad” and stating “Miller Lite has been using a lot of competitive

messaging”). For example, on February 2 and 3, 2019 (the weekend of Super Bowl LIII), before

Bud Light’s commercials aired, MillerCoors posted two variations of the following on its

corporate Twitter account:




                                                 8
       Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 9 of 50




Id., Ex. 22 (Feb. 3, 2019); Goeler Dec. ¶ 11.

       C.      Bud Light Responded With Truthful Claims about Beer Ingredients.

       In response to MillerCoors’ comparative advertising, Bud Light introduced an advertising

campaign focusing on a product attribute for which it believed it had an advantage – ingredients.

       The campaign began with the “Special Delivery” spot that ran during the first quarter of

the Super Bowl. It was followed by the “Medieval Barbers” and “Trojan Horse” spots during the

Super Bowl, then with “Cave Explorers” and “Mountain Men” spots in the weeks following the

Super Bowl, and finally the “Thespians” spots during the Academy Awards. Bud Light also

created a variety of accompanying creative assets, such as point-of-sale display materials and

billboard signage.

       Throughout the campaign, Bud Light has described the ingredients in Miller Lite and

Coors Light in the same way that MillerCoors does on its website even to this day, and the same

way that MillerCoors has done repeatedly before and after the Super Bowl. Bud Light has never




                                                9
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 10 of 50



disparaged corn syrup,3 suggested that corn syrup is “in the finished product,” or even mentioned

the words “high fructose corn syrup” (“HFCS”).4 Rather, building its campaign around its

medieval theme allowed Bud Light to communicate the ingredients in a truthful and clear

manner – but also in a whimsical, fantastical way.

       D.      MillerCoors’ Public Response to the Advertising Confirms its Use of Corn
               Syrup and Injected HFCS into the Dialogue.

       Almost immediately following the first airing of “Special Delivery,” MillerCoors started

responding to AB and consumers. Before halftime of the Super Bowl, MillerCoors’ Chief

Communications Officer Pete Marino admitted MillerCoors “uses” corn syrup, and then called

out AB’s products that contain HFCS.




3
 Indeed, it would make no sense for it to do so because Anheuser-Busch proudly lists corn syrup
as an ingredient in a number of products where it fits the flavor profile.
4
  Just one week before the filing of this lawsuit, these advertisements were validated by a ruling
by the Beer Institute’s Code Compliance Review Board (“CCRB”), an independent three-person
panel comprised of the former chancellor of the University of Texas, the current producer for the
Commission on Presidential Debates (and former Board Member of Mothers Against Drunk
Driving), and the former Attorney General of the State of Tennessee. In a response to a claim
from a consumer, the CCRB ruled that the advertising did not disparage the MillerCoors’ beers
and were factual and did not suggest that their beers contained objectionable additives or
ingredients. (See Harrison Dec., Ex. 30 (March 14, 2019 CCRB Ruling), stating “[t]here is no
question that MillerCoors uses corn syrup in the production of Coors Light and Miller Lite.
MillerCoors has stated both in tweets and advertising that the firm uses corn syrup.”). The CCRB
further stated that MillerCoors’ New York Times ad “acknowledges both the humor and veracity
of AB’s commercial.” Id.


                                               10
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 11 of 50



Goeler Dec., ¶ 20.

A couple hours later, MillerCoors made comments specifically calling out HFCS:




Miller Lite also admitted on Twitter that it is “made” with corn syrup. In response to a message

from a corn farmer about Miller Lite’s use of corn syrup it posted the following:




Goeler Dec. ¶ 21. Around that same time, Mr. Marino had the following exchange with AB’s

Vice President of Communications:




                                               11
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 12 of 50




Hart Dec. ¶¶ 3-4.

       By the time the confetti had stopped falling down on the New England Patriots,

MillerCoors had informed consumers that it “use[s]” corn syrup in Miller Lite and Coors Light,

told consumers that Miller Lite is “made” with corn syrup, raised the idea that “corn syrup” is

added “to the final product,” voluntarily injected HFCS into the discussion, and expressed its

pleasure in being given the opportunity to compete on the issue of ingredients.

       MillerCoors’ activity only intensified in the following days. Early that next morning, Mr.

Marino sent the following texts to AB’s Vice President of Legal and Corporate Affairs:




                                                12
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 13 of 50




Vargas Dec., ¶¶ 3-4.

       MillerCoors was also extremely active on social media, stating that it is “proud” of the

very same ingredients whose mention it now claims to cause irreparable harm, and informing

consumers that it was “happy to have this fight any day of the week” (nowhere mentioning any

notion of being irreparably harmed):5




5
 This contrasts with what was reported in Beer Business Daily on February 4th, which stated that
“One source reveals that #corngater or whatever you want to call it has been a long-known blind
spot for Miller Lite and Coors Light. Certain MC employees had raised the issue in the company
as a potential liability several years ago, and now there’s not much MillerCoors can do about it
as all their breweries are plumbed for corn syrup….” Goeler Dec. ¶ 28.
                                               13
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 14 of 50



Goeler Dec., ¶ 22.

       In a post on its “Behind the Beer” blog on February 4th, MillerCoors again noted that

several A-B products use HFCS, and further stated that nutritionists refer to HFCS as “Public

Health Enemy No. 1.” Id., ¶ 36.

       Two days after the Super Bowl – on Tuesday, February 5, 2019 – Miller Lite published a

full-page advertisement in the New York Times (which has more than 4 million subscribers) and

confirmed its use of corn syrup. Id., ¶¶ 23-24; Harrison Dec., Ex. 8 (Feb. 5, 2019 “Dear Beer

Drinkers of America”). The ad, which MillerCoors retweeted, is styled as an open letter to the

“Beer Drinkers of America” and states, “Miller Lite is indeed brewed with ‘corn syrup.’” A

later paragraph reiterates, “the ‘corn syrup,’ is a fact.” Id. There is absolutely no mention of

AB’s advertising being misleading; rather, the ad is discussed as though it asserts simple facts.

The advertising discusses “the distinction between ‘corn syrup’ and high-fructose corn syrup,”

thus drawing HFCS into the public dialogue again:




                                                 14
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 15 of 50




Harrison Dec., Ex. 8.

       MillerCoors’ statements use all three words now complained of – “brewed,” “made,” and

“use” – within just three days of the Super Bowl. Just a few weeks later, on March 20, 2019,

MillerCoors launched a responsive campaign with a series of ads pretending that the actors on

the AB set drink Miller Lite. Conveniently timed to air just before this lawsuit was filed, these

ads make clear that MillerCoors has no basis for requesting a preliminary injunction.




                                                15
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 16 of 50



MillerCoors’ Chief Communications Officer Pete Marino said himself that these ads were an

attempt to “pivot to a message of what our brands stand for.”6

       E.      MillerCoors Has Made Claims of Increased Sales and Market Share.

       MillerCoors’ claims of “irreparable harm” in this lawsuit are flatly contradicted by its

statements to the public. As Beer Business Daily reported the day after the Super Bowl:

“MillerCoors’ spokesman told [the reporter] privately that they were actually excited that AB

opened the door to the conversation.” Goeler Aff. ¶ 27. The February 5 full-page ad in the New

York Times thanked Bud Light for “starting this conversation on such a big stage.” Id. On

February 8, 2019, Mr. Marino claimed in an interview that Bud Light’s ads “in some ways did us

a favor.” Harrison Dec., Ex. 23 (Cheddar Video Marino Interview Transcript). Gavin

Hattersley, MillerCoors’ CEO called the advertisements a “gift.” Goeler Dec. ¶ 30.

       According to MillerCoors, however, AB’s ads had no impact on Miller Lite or Coors

Light sales. In fact, nearly seven weeks following the Super Bowl, in an article for PR Week on

March 27, 2019, Mr. Marino stated sales for Miller Lite and Coors Light “stayed pre- and post-

Super Bowl along the same trajectory.” Harrison Dec., Ex. 24 (Mar. 27, 2019, “Experts:

MillerCoors’ lawsuit over Anheuser-Busch corn syrup ads is a step too far”).

        Despite its claims of irreparable harm to this Court, MillerCoors has repeatedly

contended publicly that it is not suffering any harm in its battle for consumers. On March 8,

2019, Anup Shah, Vice President for the Miller brands at MillerCoors, stated on MillerCoors’

blog, “Given our consistent growth across all channels, we are confident that Bud Light’s

attempts to knock us off our path are not working.” Id., Ex. 9. Mr. Shah later claimed, “Bud




6
 “Miller Lite Co-Opts Bud Light’s ‘Dilly Dilly’ World in Attack Ads,”
https://adage.com/creativity/work/miller-lite-real-world/1729281 (last accessed April 18, 2019.)
                                                16
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 17 of 50



Light’s sales continue to decline and Miller Lite continues to pick up share among American

light lagers. We are confident that our competitive advertising highlighting the positive

attributes of Miller Lite is working.” Id., Ex. 10.

       MillerCoors and its executives, including Adam Collins, Vice President of

Communications and Community Affairs, have made similar claims of share gains, brand

growth, and increased sales for Miller Lite since the Bud Light advertisements:




                                                 17
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 18 of 50



Harrison Dec., Exs. 17, 18, 25-26; Goeler Dec. ¶¶ 31-32.

       MillerCoors’ claims of irreparable harm are fundamentally at odds with its boasts that

Miller Lite is “up 1.2% in sales dollars and up .2% in sales volume,” and has “[p]osted share

gains among mainstream beers in every channel.” Goeler Dec. ¶¶ 31-32.

                                            Argument

       “[A] preliminary injunction is an exercise of a very far-reaching power, never to be

indulged in except in a case clearly demanding it.” Roland Mach. v. Dresser Indus., 749 F.2d

380, 389 (7th Cir. 1984); see also Winter v. Natural Res. Def. Council, 555 U.S. 7, 22 (2008)

(preliminary injunction is “an extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief”).7 The movant must satisfy a requirement of

“substantial proof [that] is much higher” than on a motion for summary judgment. Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997).

       In the Seventh Circuit, a party seeking a preliminary injunction must prove three

threshold elements: (1) a reasonable likelihood of success on the merits, (2) no adequate remedy

at law, and (3) irreparable harm absent the injunction. Planned Parenthood v. Comm’r of Ind.

State Dep’t of Health, 699 F.3d 962, 972 (7th Cir. 2012). “A party seeking a preliminary

injunction must satisfy all three requirements in the ‘threshold phase’….” HH-Indianapolis v.

Consol. City of Indianapolis, 889 F.3d 432, 437 (7th Cir. 2018). Only where the moving party

makes this showing does “the court balance[] the harms to the moving party, other parties, and

the public.” Eli Lily v. Arla Foods, 893 F.3d 375, 381 (7th Cir. 2018).




7
 Other circuits have applied Winter in false-advertising cases. See, e.g., Ferring Pharm. v.
Watson Pharm., 765 F.3d 205, 210, 217 (3d Cir. 2014) (denying preliminary injunction).
                                                18
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 19 of 50



       MillerCoors seeks a preliminary injunction to prevent a competitor from marketing

truthful information about corn syrup that MillerCoors has acknowledged for years. It also

requests emergency relief under the theory that the ads may confuse consumers as to whether its

beers contain HFCS. However, MillerCoors has not made the “clear showing” required for this

extraordinary remedy, and its motion should be denied.

I.     MillerCoors Is Unlikely to Succeed on the Merits of its False Advertising Claim.

       The Lanham Act forbids false or misleading statements of fact “in commercial

advertising or promotion” regarding “the nature, characteristics, qualities, or geographic origin of

… goods.” 15 U.S.C. § 1125(a)(1)(B). To establish a Lanham Act violation for false

advertising, a plaintiff must prove “(1) a false statement of fact by the defendant in a commercial

advertisement about its own or another’s product; (2) the statement actually deceived or has the

tendency to deceive a substantial segment of its audience; (3) the deception is material, in that it

is likely to influence the purchasing decision; (4) the defendant caused its false statement to enter

interstate commerce; and (5) the plaintiff has been or is likely to be injured as a result of the false

statement, either by direct diversion of sales from itself to defendant or by a loss of goodwill

associated with its products.” Hot Wax v. Turtle Wax, 191 F.3d 813, 819 (7th Cir. 1999). A

plaintiff must show “economic or reputational injury flowing directly from the deception

wrought by the defendant’s advertising; and that that occurs when deception of consumers

causes them to withhold trade from the plaintiff.” Lexmark Int’l v. Static Control Components,

572 U.S. 118, 133 (2014).

       Bud Light has a “perfect legal right” to advertise truthful statements about corn syrup.

Danone v. Chobani, 2019 WL 760040, at *13 (S.D.N.Y. 2019). Doing so advances the “free

flow of commercial information” that is “indispensable” to intelligent consumer decision-



                                                  19
        Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 20 of 50



making. Va. State Bd. of Pharm. v. Va. Citizens Consumer Council, 425 U.S. 748, 763-65

(1976); Mead Johnson v. Abbott Labs., 209 F.3d 1032, 1034 (7th Cir. 2000), amending 201 F.3d

883 (7th Cir. 2000) (noting that comparative ads help consumers find superior products).

MillerCoors “should have turned to an advertising agency, not a court, in search of a response to

its business rivals.” First Health v. BCE Emergis, 269 F.3d 800, 805 (7th Cir. 2001). Indeed, it

has done exactly that. MillerCoors’ marketing of “taste” claims and Bud Light’s ads are

examples of sophisticated companies competing for consumers in the marketplace. Moreover, as

noted above, Miller Lite has already launched a nationwide ad directly targeting the Bud Light

ads.8

         Further, there can be no doubt that one competitor is free to discuss what differentiates its

products from others and thus comparative advertising highlighting ingredient differences has

been approved. See Johnson & Johnson*Merck v. SmithKline Beecham, 960 F.2d 294, 296, 301

(2d Cir. 1992). Similarly, in Danone, the court denied a preliminary injunction, and in rejecting

Dannon’s claim of reputational harm, remarked that Chobani “had a perfectly legal right to beat

Dannon at its own game by marketing a competing product that has less sugar.” 2019 WL

760040, at *13. There is no need for court involvement in this dispute; the contest should be

waged in the marketplace.

         A.     Bud Light’s Advertisements Are Truthful and Not Misleading.

         The Lanham Act proscribes two types of false statements: those that are literally false,

and those that are “literally true or ambiguous, but which implicitly convey a false impression,




8
  MillerCoors’ CEO acknowledged this, stating “our distributors…. are fiercely competitive and
they like nothing more than a good fight.” Goeler Dec. ¶ 30
                                                  20
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 21 of 50



are misleading in context, or likely to deceive consumers.” Hot Wax, 191 F.3d at 820.

MillerCoors fails to show a likelihood of success under either theory.9

               1.      Bud Light’s advertisements are not literally false.

       Bud Light’s comparative ads are “truthful on their face” and not misleading. Pernod

Ricard v. Bacardi, 702 F. Supp. 2d 238, 250 (D. Del. 2010). The ads claim in an accurate and

non-disparaging manner that Miller Lite and Coors Light are brewed with, made with, or use

corn syrup as an ingredient, while Bud Light is brewed differently. They do not suggest that

corn syrup is unhealthful or unsafe, or that it is the only or predominant ingredient used in Miller

Lite or Coors Light. The Bud Light King and other characters do not express disgust with corn

syrup. There is no reference to HFCS at all. Rather, Bud Light’s advertising describes the corn

syrup ingredient in the same way that MillerCoors does (and has done). It is “arguably

frivolous” to predicate a Lanham Act claim on “the same language [MillerCoors] uses in its own

materials.” HealthNow v. Catholic Health Sys., 2015 WL 5673123, *6 (W.D.N.Y. 2015).

       Unsurprisingly, where a competitor uses language previously used by the plaintiff to

describe its products, a Lanham Act claim fails. See, e.g., id. Indeed, it is “unclear how

[plaintiff] can press a viable claim for false or misleading advertising against [defendant] for

using the same language [plaintiff] uses in its own materials.” Id.; see also First Health, 269

F.3d at 805 (statements not false where used in the same manner as used by government offices).

               2.      Bud Light’s ads do not implicitly convey a false impression and are
                       not misleading in context or likely to deceive consumers.


9
  A literally false message “must be unambiguous; if the representation is susceptible to more
than one reasonable interpretation, the advertisement cannot be literally false and the
advertisement is actionable under the Lanham Act only upon a showing of actual consumer
confusion.” Danone, 2019 WL 760040, at *7 (denying preliminary injunction and holding that
Dannon had foreclosed a claim of literal falsity where it showed that Chobani’s advertising claim
was ambiguous). Since MillerCoors contends that Bud Light’s advertising “is ambiguous,” ECF
No. 9, p. 23, any claim of literal falsity fails as a matter of law.
                                                 21
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 22 of 50




        MillerCoors’ arguments as to implied falsity are without merit because, while the ads do

point out a difference in ingredients there is nothing false about it. Rather, that advertising uses

words found on the MillerCoors’ website product page – which even today does not include the

allegedly “crucial context” that corn syrup “is consumed in the fermentation process.” ECF No.

9, p. 24.

        The Seventh Circuit has expressly rejected Lanham Act claims that are predicated on

consumer misunderstandings, as contrasted with advertising that is false or misleading, stating

that “‘misleading’ is not a synonym for ‘misunderstood.’” Mead Johnson, 209 F.3d at 1034; see

also Am. Italian Pasta v. New World Pasta, 371 F.3d 387, 394 (8th Cir. 2004) (“[T]he Lanham

Act protects against misleading and false statements of fact, not misunderstood statements.”);

Pernod, 702 F. Supp. 2d at 251 (same).

        Omitting that it has advertised for years that corn syrup is an ingredient in Miller Lite and

Coors Light, MillerCoors argues that Bud Light had a duty to provide a disclaimer about whether

there is corn syrup in the finished beer. MillerCoors did not do that at any time. Even today, one

important part of its website lists corn syrup as an ingredient without caveats or disclaimers.

MillerCoors does not cite a single case for its view that the Lanham Act demands this type of

disclosure. Case law and the legislative history of § 43 are to the contrary: “As courts have

routinely held, the Lanham Act does not impose an affirmative duty of disclosure.” Lokai

Holdings v. Twin Tiger, 306 F. Supp. 3d 629, 639-40 (S.D.N.Y. 2018); see also Intermountain

Stroke v. Intermountain Health Care, 638 Fed. App’x. 778, 793 (10th Cir. 2016) (noting that

“sparse extant case law would not support” any demand for a disclaimer where advertising is not

false or misleading); S. Rep. No. 100-515, at 41 (Sept. 15, 1988) (“delet[ing] proposed language




                                                 22
        Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 23 of 50



stating that omissions of material information which misrepresent the nature, characteristics or

qualities of a product or service are actionable”).

         MillerCoors speculates that Bud Light’s advertising must be misleading because it is

“inconceivable” that consumers would care how their beer is brewed if they knew (as

MillerCoors now claims) that corn syrup was not in the finished beer. ECF No. 9, p. 26. No

evidence is offered to support this claim; it is pure conjecture. Consumers do care how the

products they purchase are made. Moreover, the fact that consumers care is shown by

MillerCoors posting the ingredients of its beers on its website since 2015.10 MillerCoors has

stated, “We are proud of our products, proud of our ingredients, and value transparency.” Id.

And, the fact that MillerCoors offers visitors brewery tours that feature a half hour look at its

“malting, brewing, and packaging process” is further evidence that consumers actually do care

how their beer is brewed.11 Why has MillerCoors professed to support “transparency” in

ingredients for years if consumers do not care? Indeed, MillerCoors would not have filed this

lawsuit if consumers did not care.

         MillerCoors also contends that the phrases “brewed with,” “made with,” and “uses” “do

not foreclose the possibility in consumers[’] minds that corn syrup is added as a finishing

ingredient to the beer.” ECF No. 9, p. 23. There is no evidence of this. Not even MillerCoors’

expert makes such a finding. This argument fails for multiple other reasons. First, an abstract

claim about a hypothetical “possibility” of confusion is insufficient as a matter of law to satisfy

the “clear showing” required for a preliminary injunction, and the Seventh Circuit has rejected

Lanham Act claims predicated on consumer misunderstandings. Mead Johnson, 201 F.3d at



10
     http://www.millercoors.com/beers/nutrition-codes
11
     http://www.millercoors.com/breweries/coors-brewing-company/tours
                                                 23
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 24 of 50



886-87. Second, there is no ad that refers to the concept of “finishing ingredients.” Third, as

discussed, courts reject Lanham Act claims based on language previously used by the plaintiff to

describe its own product – which is the case with the words MillerCoors objects to here.

               3.      MillerCoors’ authorities on confusion and deception are inapposite.

       Lacking any basis for its claims, MillerCoors turns to comparative advertising case law

that bears no resemblance to this case. In Arla Foods, the Seventh Circuit affirmed a preliminary

injunction where “the ad campaign center[ed] on disparaging dairy products made from milk

supplied by rbST-treated cows.” 893 F.3d at 382-83 (emphasis added). MillerCoors spends

little time discussing the facts of Arla Foods, which are incredibly different from the Bud Light

ads at issue here. In Arla Foods, the ads showed rbST as a six-eyed monster, one which a seven-

year old girl described as follows: “rbST has razor sharp horns. It’s so tall that it could eat

clouds. You may want to pet it but the fur is electric.” Id. at 380. The ad concluded with the

words, “No weird stuff. Arla, live unprocessed.” Id.

       Additionally, there was FDA-guidance that “ads concerning rbST may be misleading if

not placed ‘in proper context’”; a major cheese producer decided to cease using milk from rbST-

treated cows based in part on Arla’s ads; and, because the plaintiff was the sole purveyor of an

FDA-approved rbST supplement, the court found that “any false or misleading advertising

regarding rbST that decreases demand for the supplement will necessarily harm [plaintiff].” Id.

at 383-84.

       While the particular facts in Arla Foods were sufficient for a preliminary injunction, they

are not analogous to Bud Light’s ads, which state information about corn syrup that MillerCoors

has published for years. The non-verbal aspects of the ads are whimsical, humorous, and no

message of disgust or danger from drinking the beers are communicated verbally or in imagery.



                                                 24
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 25 of 50



The ads do not call corn syrup “weird” or harmful, and MillerCoors points to nothing that would

indicate anything similar. The claim that it is “less expensive” to brew with corn syrup (versus

rice) is true, non-disparaging, and unrelated to health or safety. Harville Dec., ¶ 2. There is no

contrary regulatory guidance, and as noted above the CCRB rejected a similar challenge to Bud

Light’s ads. Unlike Arla Foods, since Bud Light’s ads began, MillerCoors has made claims of

market gains and improved sales.

       MillerCoors’ reliance on Abbott Laboratories. v. Mead Johnson, 971 F.2d 6 (7th Cir.

1992), is similarly misplaced. In Abbott, the district court considered ads that marketed “specific

benefits of Ricelyte vis-à-vis Pedialyte,” such as “lower osmolality,” that Mead claimed were the

result of Ricelyte’s “link to rice.” Id. at 11. The court found that certain of Mead’s claims were

literally false because Ricelyte contained only rice syrup solids (lacking the therapeutic benefits

associated with whole rice or rice carbohydrates), and its claims of “lower osmolality” had “no

therapeutic significance” and were misleading. Id. at 13-15.

       After the district court denied a preliminary injunction, the Seventh Circuit reversed but

did not hold that Mead’s osmolality claims were “false, deceptive, and should be enjoined,” as

MillerCoors argues. ECF No. 9, p. 25. Rather, the Court was “neutral as to the merits” when it

declined to overturn the district court’s factual finding, reviewable for clear error only, in the

context of ads that were also found to be literally false. Id. at 15-16. The Court also stated:

“[W]e expect that the parties will present evidence of consumer and physician reaction to the

lower osmolality claim, for only if the claim, which is literally true, actually misleads does it

violate the Lanham Act.” Id. at 16. Bud Light’s advertising, in contrast, is truthful and makes




                                                  25
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 26 of 50



no claim of therapeutic significance and was placed in an on-going fantasy-based campaign

whose signature element is humor.12

       MillerCoors cites Kraft v. FTC, 970 F.2d 311 (7th Cir. 1992), to argue that consumers

“are not likely to know that much” about food processing. Id. at 322. But Kraft was an FTC-

enforcement action, and the Seventh Circuit stated that “Kraft’s reliance on Lanham Act

decisions is misplaced.” Id. at 320. Courts have clarified that FTC precedent is largely

inapplicable to Lanham Act cases. E.g., Sandoz Pharm. v. Richardson-Vicks, 902 F.2d 222, 230

(3d Cir. 1990) (declining plaintiff’s “invitation to blur the distinctions between the FTC and a

Lanham Act plaintiff”). The ads in Kraft drew a nexus between the quantity of milk in a Kraft

Single and calcium, substantially overstating the calcium in the product. 970 F.3d at 322. There

is nothing comparable here.

       Lastly, MillerCoors argues that Bud Light’s ads “prey” on so-called consumer confusion

about the differences between corn syrup and HFCS. ECF No. 9, p. 26. However, as discussed

below, MillerCoors has offered no reliable evidence that such confusion exists. Having failed to

establish the predicate of its theory, this argument fails. Moreover, Bud Light’s ads do not

discuss or mention HFCS; rather, it was MillerCoors who injected HFCS the day of the Super

Bowl and afterwards by repeatedly referring to it in its public statements, even calling it “Public




12
  MillerCoors’ citations to case law from district courts outside the Seventh Circuit are
distinguishable. Chobani v. Dannon, 157 F. Supp. 3d 190, 203 (N.D.N.Y. 2016), enjoined
Chobani’s ads that included the hashtag “#nobadstuff,” which asserted the literally false message
that “Dannon’s product contains sucralose and is therefore unsafe to consume” and portrayed the
chlorine in sucralose as being equivalent to that used as a disinfectant in swimming pools. Id. at
195-97, 203; see also Polar v. Coca-Cola, 871 F. Supp. 1520, 521 (D. Mass. 1994) (enjoining
ads implying that Coke was not “pure”). There are no comparable facts here.


                                                26
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 27 of 50



Health Enemy No. 1.” Harrison Dec., Ex. 28 (Feb. 4, 2019 Behind the Beer, “About those Bud

Light Ads”); Goeler Dec. ¶¶ 20, 25, 37.13

       B.      MillerCoors Fails to Offer Any Reliable Evidence of Actual Consumer
               Confusion.

       In the Seventh Circuit, a party like MillerCoors whose false advertising claim is based on

a theory of implied falsity “must prove that the statement is misleading in context by

demonstrated actual consumer confusion.” Hot Wax, 191 F.3d at 820. It is not sufficient for a

plaintiff to show “how consumers could react; it must show how consumers actually do react.”

AstraZeneca v. Tap Pharm., 444 F. Supp. 2d 278, 295–96 (D. Del. 2006) (emphasis added).

MillerCoors has failed to introduce credible evidence of actual or likely consumer confusion, and

thus is unlikely to succeed on the merits of its Lanham Act claim.

               1.      MillerCoors has not met the stark exception for presuming consumer
                       confusion.

       MillerCoors initially contends that consumer confusion should be presumed. This

argument is based on Second Circuit case law acknowledging a rebuttable presumption where

the plaintiff establishes “that the defendant intended to deceive the public through deliberate

conduct of an egregious nature.” Danone, 2019 WL 760040, at *7. A-B has found no Seventh

Circuit case that applies this presumption, and MillerCoors has cited none.

       Even assuming this presumption exists in the Seventh Circuit (which Bud Light does not

concede), MillerCoors misstates the elements. It applies only where the plaintiff shows that (1)




13
  MillerCoors argues that preexisting confusion is actionable but cites no Lanham Act cases to
support this claim. ECF No. 9, p. 27. Its reliance on case law and an enforcement order under
the FTC Act (a different standard) is misplaced. And, MillerCoors’ citation to Telebrands is
misleading; the Commission found the preexisting beliefs “understat[ed] the extent to which the
challenged claims were communicated.” Telebrands v. TV Savings, Trade Reg. Rep. (CCH) ¶
15800 (Sept. 19, 2005).
                                                27
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 28 of 50



the defendant has intentionally set out to deceive the public, and (2) its deliberate conduct is

egregious in nature. Johnson & Johnson-Merck v. Rhone-Poulenc, 19 F.3d 125, 132 (3d Cir.

1994) (declining to apply presumption where there was “no evidence of ‘deliberate conduct’ of

an ‘egregious nature,’ the second part of the Smithkline Beecham test”). MillerCoors omits the

second element and does not argue (much less introduce evidence) that Bud Light’s conduct was

deliberate and egregious, thus foreclosing this theory. But even if this “narrow exception” could

apply, Tiffany (NJ) v. eBay, 2010 WL 3733894, at *3-4 (S.D.N.Y. 2010), MillerCoors also fails

to show that Bud Light “intentionally set out to deceive the public” and that its conduct was

deliberate and egregious. Johnson & Johnson-Merck, 19 F.3d at 131-32; see also Johnson &

Johnson*Merck, 960 F.2d at 299 (refusing to apply presumption where evidence of intent to

mislead was “indirect and controverted”); Millennium Labs. v. Ameritox, 924 F. Supp. 2d 594,

600-01 & n.17 (D. Md. 2013) (describing exception as “a narrow one” requiring “stark

evidence”). Indeed, it is hard to understand how Bud Light is guilty of “deception” for factual

disclosures of ingredient information that repeats what MillerCoors tells consumers.

       MillerCoors purports to rely on statements from Mr. Goeler’s interview in Food & Wine

Magazine, arguing that he said, “AB’s internal studies showed that consumers ‘prefer not putting

something like corn syrup … into their body,’ which made it ‘pretty clear to [AB] what to

highlight.’” ECF No. 9, p. 28. However, the phrases MillerCoors quotes are taken from two

separate answers to two different questions and are misleading as cited. Mr. Goeler’s complete

responses, which are set forth in his declaration, make clear that he was also talking about

preservatives and artificial flavors (not just corn syrup). Goeler Dec. ¶ 35.

       Importantly, the phrase “what to highlight” was not a reference to “the Campaign”

regarding MillerCoors’ beers as MillerCoors suggests, ECF No. 9, p. 28, but instead related to



                                                 28
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 29 of 50



information on Bud Light’s new label: “So it was pretty clear to us what to highlight. If you look

at our packaging, we highlight all three of those. No corn syrup. No artificial flavors. No

preservatives.” Goeler Dec. ¶ 35.

               2.      Dr. Wind’s litigation survey is unreliable.

       To prevail on its claim of implied falsity, MillerCoors must show by extrinsic evidence

that Bud Light’s ads tend to mislead or confuse consumers. See Johnson & Johnson*Merck, 960

F.2d at 297-98. “The question in such cases is – what does the person to whom the

advertisement is addressed find to be the message?” Id.; see also Johnson & Johnson-Merck, 19

F.3d at 129 (“Public reaction is the measure of a commercial’s impact.”). The “value of a survey

depends on the manner in which it was conducted—whether the techniques used were slanted or

fair.” Borden v. Kraft, 1984 WL 1458, at *13 (N.D. Ill. 1984). Surveys must be “conducted on

an objective basis, and the procedures used must be in accordance with accepted standards

recognized in the field of statistical surveys.” Id. A survey that fails to account for

“preconceived notion[s]” “lack[s] the objectivity required for surveys to be fairly and impartially

conducted.” Id. at *14. “The completeness of the survey report is one indicator of the

trustworthiness of the survey and the professionalism of the expert who is presenting the results

of the survey.” Diamond, S. Reference Guide on Survey Research, in Reference Manual on

Scientific Evidence, p. 415 (Fed. Judicial Ctr., 3d ed. 2011). A survey report “should provide in

detail: … The exact wording of the questions used, including … visual exhibits.” Id. (emphasis

added). While MillerCoors submits the report of Dr. Jerry Wind, a professor emeritus of

marketing, his survey methodology departs from accepted practice in the field of statistical

surveys.




                                                 29
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 30 of 50



       AB has submitted herewith the report of Professor John R. Hauser, the Kirin Professor of

Marketing at the Massachusetts Institute of Technology (“MIT”) Sloan School of Management.

The principal focus of his research and teaching at MIT has been in the areas of marketing

management, new product and service development, consumer satisfaction, marketing research,

research methodology, and competitive marketing strategy. His research includes the evaluation

of consumer decision-making, product and service development, customized communications for

consumer products, and determination of relative feature preferences and implicit product

valuations. He is an expert on consumer surveys. Mr. Hauser has concluded that Dr. Wind’s

survey results are unreliable, and MillerCoors has not provided any credible inference of actual

or likely consumer confusion.

               a.      Dr. Wind’s survey and social media analysis are leading, unscientific,
                       and unreliable.

       Dr. Wind conducted a survey that purports to “assess the likelihood of deception, if any,

arising from one of the Bud Light commercials stating that Miller Lite and Coors Light are made

with corn syrup.” ECF No. 11, ¶ 3. In the survey, roughly 2,000 “qualified light beer drinkers”

were shown a video clip of a test or “control” commercial (Bud Light’s “Mountain Men”). Id., ¶

6. The control included a 10-second disclaimer, described further below.

       At the outset, it is critical to understand that Dr. Wind tested one commercial (“Mountain

Men”) out of the series of Bud Light advertisements. This ad did not even run during the Super

Bowl. Most consumers who saw “Mountain Men” also saw “Special Delivery,” a longer

commercial that aired during the Super Bowl and is the ad which has run most often. It makes

no scientific sense to select “Mountain Men” over any other ad. The choice could have been

calculated, as Professor Hauser explains. Id., ¶¶ 38-40. Indeed, the failure to test the

advertisement that (a) kicked off this aspect of the ad campaign; (b) ran the most times; and (c)

                                                 30
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 31 of 50



was seen by the most people, defies any logical explanation except a desire to obtain a particular

result via (as next discussed) leading questions about the “Mountain Men” ad. Dr. Wind

provides no explanation as to why he chose “Mountain Men” as opposed to other ads, such as the

ads that ran during the Super Bowl. American Exp. v. Mastercard, 776 F. Supp. 787, 790

(S.D.N.Y. 1991) (consumer survey used to attempt to prove one ad conveyed a false and

misleading message “has no bearing on [a different] commercial”).

       MillerCoors relies on three findings from Dr. Wind’s survey. Each is deeply flawed.

First, MillerCoors argues that a net 35% of consumers were misled by the ads “into thinking that

Miller Lite and Coors Light contain corn syrup.” ECF No. 9, p. 29. This figure is based on

responses to QF7a and QF7b, which are improper leading questions. See Procter & Gamble v.

Hoffmann-LaRoche, 2006 WL 2588002, at *23 (S.D.N.Y. 2006) (survey not credible “if it relies

on leading questions which are inherently suggestive and invite guessing by those who did not

get any clear message at all”).

       QF7a stated, “Which, if any, of the following statements does the TV commercial say,

suggest, or imply?” See Wind Report, Appendix G, p. G-9 (Questionnaire); Hauser Dec. ¶ 23

n.53. Respondents were given four choices: (1) Miller Lite/Coors Light are not made with corn

syrup; (2) Miller Lite/Coors Light are made with corn syrup; (3) neither; or (4) don’t know. Id.

Those who answered choice (2) were then shown QF7b, which stated:

               “You said that [BRANDS] is/are made with corn syrup. Being
               ‘made with’ corn syrup may mean a number of different things.
               Which, if any, of the following statements does the TV commercial
               say, suggest, or imply about [BRANDS]? (Select one only)” Id.

QF7b gave five multiple-choice answers that were variations on whether or not corn syrup is

“used only during the brewing process” or is “in the Miller Lite … you drink.” Wind Report,

Appendix G, p. G-9 (Questionnaire); Hauser Dec. ¶ 23 n.54.

                                                31
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 32 of 50



       As reflected in the Hauser Declaration, these questions depart sharply from accepted

practice. QF7b did not ask respondents if they considered the claim to be ambiguous or,

alternatively, ask them an open-ended question regarding the meaning of the claim “made with

corn syrup.” Hauser Dec. ¶ 27. Instead, QF7b expressly instructed the respondents that “[b]eing

made with corn syrup may mean a number of different things,” and it then gave a fixed universe

of possible meanings suggestive of MillerCoors’ theory. Wind Report, Appendix G, p. G-9

(Questionnaire); Hauser Dec. ¶ 30. The question, then, is instructing the respondents that “made

with” is ambiguous when the respondents may have not agreed with that statement. Id. This is

likely to cause the respondents to think of additional meanings of “made with” and the

respondents will attempt to satisfy the surveyor by adopting what they understand to be the

preferred meaning of the surveyor. Id. Indeed, a survey that similarly attempted to define words

according to the plaintiffs’ preferred meaning was rejected in Mead Johnson, where the Seventh

Circuit concluded, “Never before has survey research been used to determine the meaning of

words, or to set the standard to which objectively verifiable claims must be held.” 201 F.3d at

885 (disregarding survey evidence intended to support plaintiff’s interpretation of “1st Choice of

Doctors” where it assumed incorrectly that “first is a cardinal number … rather than a place in a

series” and was “bound to produce a misleading if not meaningless answer”).

       As Professor Hauser points out, QF7b also incorrectly assumes the commercial conveys a

message about whether there is corn syrup in the final product by instructing the respondent to

think of additional meanings and then providing a choice that includes the final product. Hauser

Dec. ¶ 30. This is confirmed by the fact that when answers were suggested in QF7b, Dr. Wind

reported that 61 percent of test group respondents believed corn syrup is in the Miller Lite and/or

Coors Light they drink (but only when that option was suggested), Wind Report ¶ 81, but in



                                                32
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 33 of 50



response to open-ended questions that were not leading and that did not mention MillerCoors’

desired response, not a single participant in the test group (i.e., those who saw the actual Bud

Light ad) gave an answer referencing any belief as to whether the corn syrup used in Miller Lite

and Coors Light is “in” the beer consumers drink. Simon Dec. ¶ 6. Dr. Wind ignored this

evidence. This significant increase in percentages is strong evidence that QF7b is improperly

leading and suggestive, making the results unreliable. E.g., Coors Brewing v. Anheuser-Busch,

802 F. Supp. 965, 972 (S.D.N.Y. 1992).14

       Second, MillerCoors argues that “significantly more respondents who saw the test

stimulus than who saw the control stimulus believed that the commercial implied that corn syrup

and HFCS are the same.” ECF No. 9, p. 18. This claim relates to Dr. Wind’s opinions based on

responses to QF8, which asked: “Which, if any, of the following statements does the TV

commercial say, suggest, or imply?” Wind Report, Appendix G, p. G-9. It is closed-ended.

Hauser Dec. 43. The response choices are: (1) “corn syrup and high fructose corn syrup are the

same”; (2) “corn syrup and high fructose corn syrup are different from one another”; (3) “neither

of the statements”; or (4) “don’t know/unsure.” This question is improper and leading because

the ads do not mention “high fructose corn syrup.” Only 1.4% of the test group survey

respondents volunteered “high fructose corn syrup” in response to the prior open-ended

questions. Hauser Dec. ¶ 46; see Borden, 1984 WL 1458, at *15 (rejecting 5% of survey



14
   Other problems with QF7b include the following: first, Dr. Wind’s data shows that more
respondents in the control group selected MillerCoors’ desired “correct” answer to QF7b. The
“correct” answer mirrors the language in the control group’s disclaimer video. This reflects
phrase recognition rather than consumer understanding. Hauser Dec. ¶¶ 31-32. Second, QF7b
incorrectly dictates to respondents that “[y]ou said” Miller Lite/Coors Light is “made with” corn
syrup. Id., ¶ 26. This mischaracterizes the respondents’ answers to QF7a, which did not ask for
their personal beliefs, but asked instead what the ad said, suggested, or implied. Id. By
misstating their prior answers, Dr. Wind’s survey guided attention towards a particular theme,
allowing respondents to guess the survey’s purpose and leading to flawed results. Id
                                                 33
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 34 of 50



responses as “insignifican[t]”). Dr. Wind improperly introduced the concept of HFCS into the

respondents’ minds through QF8 when it was not otherwise present. (In that way, the survey is

much like MillerCoors’ own advertising campaign.) As a result, his opinions based on QF8 are

entitled to no weight.

       Dr. Wind also states that consumers hold pre-existing beliefs regarding HFCS, but fails to

measure them or control for them. Hauser Dec. ¶¶ 44, 47-48. Instead, he asserts in conclusory

fashion that they exist and that Bud Light capitalized on them with its ads. Id., ¶ 47. This

conclusion is unsupported by Dr. Wind’s survey or analyses. Id., ¶ 52.

       Third, MillerCoors asserts that Dr. Wind’s opinions are “confirmed by social media

evidence.” ECF No. 9, p. 29. The so-called “evidence” is nothing more than anecdotal

examples of social-media posts and consumer comments related to corn syrup and Bud Light,

Miller Lite, or Coors Light. Courts are highly skeptical of this type of evidence. E.g., QVC v.

Your Vitamins, 439 Fed. App’x 165, 168-69 (3d Cir. 2011) (cautioning against relying on blog

posts for evidence of consumer deception). Dr. Wind provides no evidence that the consumer

communications he purports to have analyzed are representative of all (or even any material

component of) potential MillerCoors consumers. Hauser Dec. ¶ 53-54; see also Aviva Sports v.

Fingerhut Direct Mktg., 829 F. Supp. 2d 802, 825 (D. Minn. 2011) (excluding expert testimony

based on deposition testimony of complaining customers because the expert “had no factual

basis for forming conclusions related to non-complaining consumers”).

       Dr. Wind provides no evidence that his social media “study” is a reliable representation

of potential MillerCoors consumers. This study is not a scientifically accepted method of

measuring whether an ad is misleading. Rather, Dr. Wind’s methodology makes the unrealistic

assumption that “every follower of every author read every one of their Tweets.” Hauser Dec. ¶



                                                34
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 35 of 50



58. This exaggerates the reach of A-B’s own social media posts. Id., ¶ 57. Bud Light’s expert

Professor Hauser re-ran a similar study with a more accurate universe and found that Dr. Wind’s

results were severely overstated. Id., ¶¶ 61-62.

       MillerCoors also relies heavily on the purported 18% of people who wrote to the

Consumer Affairs Department from February 4 to March 22, 2019 (and whose communications

it classifies as “related to corn syrup”) who would “end or decrease” their purchases of Coors

Light and Miller Lite. ECF No. 11, pp. 38-40. However, MillerCoors omits that this 18%

represents just 32 total people out of the approximately 100 million who watched the Super

Bowl or the “hundreds of millions” who it has alleged have viewed the ads. ECF No. 9, p. 35.

And, it omits that another 4% indicated a likelihood to “begin or increase” their purchase of

Coors Light and Miller Lite. ECF No. 11, pp. 38-40. Thus, MillerCoors’ claim centers on a net

total of 25 people out of “hundreds of millions.” A claim of consumer confusion cannot be

predicated on such an infinitesimal fraction of the marketplace. Muzikowski v. Paramount, 477

F.3d 899, 908 (7th Cir. 2007) (rejecting affidavits from small number of consumers as

“insufficient” “de minimis evidence of confusion”).

       Furthermore, Dr. Wind’s selective “sampling” of ten comments show that many

consumers accurately understood that corn syrup is used in the brewing process or in connection

with brewing. E.g., ECF No. 11, ¶ 95 at first bullet (“use corn syrup”); third bullet (“you use

corn syrup”); second bullet (“brewing practice”), fourth bullet (“brewed with corn syrup”).

Another consumer made no reference to brewing or use. Id. at fifth bullet. Only one consumer

directly noted that he or she would “ingest” corn syrup. Id. at seventh bullet. Thus, even the

majority of comments selected by Dr. Wind do not provide support for any claim of “confusion.”

Indeed, it appears only one person who called actually raised the issue presented in this motion



                                                   35
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 36 of 50



and there is no competent evidence that this person is a true or representative consumer of

MillerCoors’ beers.

                 b.     Dr. Wind’s report used an improper control and did not provide all
                        backup data.

       Dr. Wind also showed survey participants a revised “Mountain Men” commercial that

included a disclaimer with a voiceover reading the disclaimer for the last 10 seconds of the 40-

second control video. Hauser Dec. ¶ 34. This disclaimer purportedly served as a control for the

survey. The “control” group in this survey was shown a version of the ad with the disclaimer

allegedly to “clarify” the “made with” language in the original ad. The results of the test group

and the control group were then compared to assess the impact of the “made with” language on

the test group. In theory, the disclaimer should eliminate any confusion in the control group

attributable to the challenged “made with” language.

       Dr. Wind has provided contradictory information about his disclaimer, or at a minimum,

did not report all of his underlying data. Hauser Dec. ¶¶ 41-42. Although MillerCoors’ motion

papers and proposed findings seem to say that one disclaimer was used in the survey, Dr. Wind’s

report and backup file refer to two disclaimer videos. Paragraph 6 of his report quotes one

disclaimer as:

                 “While Miller Lite and Coors Light are brewed using corn syrup,
                 there is NO corn syrup in the Miller Lite and Coors Light you
                 drink.”

This disclaimer language is also quoted by MillerCoors in its proposed findings of fact, ECF No.

10, ¶ 85, and in its motion for preliminary injunction. ECF No. 9, p. 18 n.5.

       Paragraph 15 of Dr. Wind’s report then quotes a second disclaimer:

                 “While corn syrup is used during the brewing of Miller Lite and
                 Coors Light, there is NO corn syrup in the Miller Lite and Coors
                 Light you drink.”

                                                36
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 37 of 50




Dr. Wind never clarifies which actual disclaimer the respondents were given and makes no effort

to address the fact that he quoted two different disclaimers in his own expert report.

       Dr. Wind’s backup file does contain only one disclaimer, which is the second one quoted

above from ¶ 15 of his report. Simon Dec., ¶¶ 4-5. If this disclaimer was the one given,

MillerCoors’ briefs and proposed findings do not accurately recount the disclaimer actually

provided. A screen shot of the video Dr. Wind provided to AB as what was shown to survey

respondents contains text that is not found in MillerCoors’ proposed findings and briefs:




Simon Dec. ¶ 5.

       Any change to disclaimer language would be significant and even small changes can

have an impact on results. Here, the location of “corn syrup” and the brand names are essentially

switched in priority between the two disclaimers. “The fact that seemingly small changes in

wording can cause large differences in responses has been well known to survey practitioners

since the early days of surveys.” Hauser Dec. ¶ 42, fn.88; Bradburn, N.M. et al., Asking

Questions: The Definitive Guide to Questionnaire Design- for Market Research, Political Polls,

and Social and Health Questionnaires, Jossey-Bass, 2004, Revised Edition, at p. 4. Dr. Wind

does not explain why he chose the disclaimer for which he reported results. Hauser Dec. ¶ 41. It

                                                37
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 38 of 50



is possible that Dr. Wind tested both disclaimers and provided results for only the disclaimer that

yielded favorable results. It is also possible that Dr. Wind tested only one disclaimer but did not

provide that disclaimer to AB, which would prevent AB from rebutting Dr. Wind’s survey. In

any event, the clear difference between the disclaimer quoted in MillerCoors’ pleadings and the

disclaimer used in the video apparently actually given to survey respondents renders the results

unreliable.

       In any event, both disclaimers were inappropriate. Each version effectively told

consumers that their common sense understanding of what ingredients are “in” a particular

product is wrong without exploring what they might understand “in” to mean in the context of

food formulations. Dr. Wind told respondents “that, if they understand the commercial to

include the message that corn syrup is contained in the Miller Lite and Coors Light that

consumers drink, that message is not true.” Wind Report, ¶ 16. As Dr. Wind himself has

previously opined, the absence of a proper control, particularly where consumers may hold

preexisting beliefs, renders a survey unreliable. See Johnson & Johnson*Merck, 960 F.2d at 301

(where plaintiff’s theory was that truthful ad “exploit[ed] publicly held misperceptions,” “a

control would likely be indispensable proof”). The use of this control invalidates the survey

results because the ad with the prominent disclaimer shown to respondents is not similar to the

original ad and it implants MillerCoors’ theory into the respondents’ minds. Hauser Dec. ¶¶ 31-

36.

       In sum, because Dr. Wind’s survey is unreliable, MillerCoors has failed to establish the

requisite credible inference that consumers were deceived by Bud Light’s ads. LG Elec. v.

Whirlpool, 661 F. Supp. 2d 940, 950 (N.D. Ill. 2009) (“the success of a plaintiff's implied falsity

claim usually turns on the persuasiveness of a consumer survey”).



                                                38
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 39 of 50



       C.      MillerCoors Has Failed to Show Materiality.

       “Materiality is an element of an implied falsity claim.” LG Elec. v. Whirlpool, 2010 WL

2921633, at *3 (N.D. Ill. 2010). This requirement “is based on the premise that not all

deceptions affect consumer decisions.” Johnson & Johnson Vision Care v. 1-800 Contacts, 299

F.3d 1242, 1250 (11th Cir. 2002). “A claim is considered material if it ‘involves information

that is important to consumers and, hence, likely to affect their choice or, or conduct regarding a

product.’” LG Elec., 2010 WL 2921633, at *3; see also Hot Wax, 191 F.3d at 819. “The

relevant ‘consumers’ are the people or groups of people to whom the advertisement was

addressed.” SourceOne Dental. v. Patterson, 328 F. Supp. 3d 53, 62 (E.D.N.Y. 2018).

       MillerCoors has failed to meet its burden of establishing materiality for three reasons.

First, MillerCoors’ own claims since Bud Light’s ads began – including that Miller Lite market

share and sales have increased and that Coors Light has held share – contradict its assertion of

materiality. MillerCoors cites no authority to support its view that an allegedly false statement is

material where the plaintiff claims that business has improved since the publication of that

statement.

       Second, MillerCoors’ arguments are based on unreliable survey data and anecdotal

responses on social media that provide no basis for assessing consumer decisions. MillerCoors

has stated that corn syrup is an ingredient in Miller Lite and Coors Light for years without

providing the “crucial context” it now claims is necessary. ECF No. 9, p. 24. MillerCoors never

explains how ads that convey the same information it has already made available could be

“material.” There is no reliable evidence to support these claims, and a party’s mere say-so does

not satisfy the clear showing required for a preliminary injunction.




                                                39
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 40 of 50



       Third, there is no merit to MillerCoors’ speculative and irrelevant arguments regarding

advertising costs. ECF No. 9, pp. 31-32. Costs are not probative of materiality. Rather, the

materiality inquiry is focused on the effects on the consumer. See Hot Wax, 191 F.3d at 819.

MillerCoors’ belief that advertising costs tend to prove materiality (since a party presumably

would not spend money on advertising it believed to be ineffective) would eviscerate this

requirement for any “high-profile, costly advertisements” – a position lacking any basis in law.

       D.      MillerCoors’ Claims in the Marketplace Rebut Any Presumption of Injury to
               Business Interests or Reputation.

       To prevail on a false advertising claim, a Lanham Act plaintiff must show that it “has

been or is likely to be injured as a result of the false statement.” Arla Foods, 893 F.3d at 382.

MillerCoors argues that harm to goodwill and business position may be presumed where a

competitor has made “disparaging false statements about a competitor’s product.” ECF No. 9, p.

32. In Market Track, the presumption of injury applied in circumstances where the defendant

made literally false statements regarding the plaintiff’s services. Market Track v. Efficient

Collaborative Retail, 2015 WL 3637740, at *22 (N.D. Ill. 2015). Bud Light’s ads, in contrast,

are truthful and not disparaging.

       To the extent a presumption of injury does apply, it is rebutted by the evidence, which

contradicts MillerCoors’ claims of harm to business or reputation. Since February 2019,

MillerCoors has asserted that Miller Lite market share and sales have improved and Coors Light

market share has held. Social media posts by the company have made similar claims since Bud

Light’s advertising began. Goeler Dec. ¶¶ 31-32. In public statements, MillerCoors executives

have expressed “confiden[ce] that our competitive advertising highlighting the positive attributes

of Miller Lite is working,” and said that “Anheuser-Busch could not have handled it as a better

gift if they tried harder.” Goeler Dec. ¶ 30; Harrison Dec., Ex. 14 (Feb. 13, 2019 Milwaukee

                                                 40
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 41 of 50



Bus. J., “MillerCoors CEO calls Bud Light ads a ‘gift’”). In one-on-one conversations with A-B,

MillerCoors executives have expressed similar sentiments of gratitude. Vargas Dec. ¶¶ 3-4; Hart

Dec. ¶¶ 3-4. And, Miller Lite’s full-page ad in the New York Times publicly thanked Bud Light

for “starting this conversation on such a big stage.” Goeler Dec. ¶ 29. These claims that

MillerCoors appreciates Bud Light’s advertising and has experienced improved or stable market

share and sales are flatly inconsistent with any claim of injury.

II.    MillerCoors Has Failed to Show an Irreparable Injury for Which There Is No
       Adequate Remedy at Law.

       “A showing of irreparable harm is the single most important prerequisite for the issuance

of a preliminary injunction.” Danone, 2019 WL 760040, at *6, *12 (describing irreparable

injury as the “sine qua non of the preliminary injunction”). A plaintiff must demonstrate that,

without a preliminary injunction, “they will suffer an injury that is neither remote nor

speculative, but actual and imminent, and one that cannot be remedied if a court waits until the

end of the trial to resolve the harm.” Id. at *12; see also Lambert v. Buss, 498 F.3d 446, 452 (7th

Cir. 2007) (a plaintiff cannot establish “the existence of irreparable harm through the mere

possibility” that there will be an adverse consequence from defendant’s actions). A “mere

subjective belief” of injury is insufficient. Borden, 1984 WL 1458, at *17.

       A.      There is No Presumption of Irreparable Harm, It Must be Proven to Justify
               an Injunction.

       MillerCoors asks the Court to apply an incorrect legal standard, attempting to invoke an

overruled and outdated presumption of irreparable harm. The Supreme Court has eliminated this

presumption, requiring a plaintiff to demonstrate irreparable injury to justify an injunction.

Winter, 555 U.S. 7; eBay v. MercExchange, 547 U.S. 388 (2006).




                                                 41
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 42 of 50



       In 2006, in eBay the Supreme Court rejected the practice of automatically entering

permanent injunctions at the conclusion of patent cases and ruled that courts must consider all

four equitable factors in fashioning injunctive relief. 547 U.S. at 393-94. In 2008, the Supreme

Court applied this reasoning to preliminary injunctions as well. Winter, 555 U.S. at 22. In

Winter, the Supreme Court reversed a preliminary injunction on the ground that the standard

applied by the Ninth Circuit was “too lenient” and therefore “inconsistent with the

characterization of injunctive relief as an extraordinary remedy that may only be awarded upon a

clear showing that the plaintiff may be entitled to relief.” Id. The Supreme Court reiterated that

the proper standard “requires plaintiffs seeking preliminary relief to demonstrate that irreparable

injury is likely in the absence of an injunction.” Id.; see also Flexible Lifeline v. Precision Lift,

654 F.3d 989, 996 (9th Cir. 2011).

       Following eBay and Winter, numerous courts have declined to apply the presumption of

irreparable harm, even in Lanham Act and other intellectual property cases. See, e.g., Ferring

Pharm., 765 F.3d at 216 (holding that “there is no presumption of irreparable harm afforded to

parties seeking injunctive relief in Lanham Act cases”); Herb Reed Enters. v. Fla. Ent’t Mgmt.,

736 F.3d 1239, 1249-50 (9th Cir. 2013), cert denied 135 S. Ct. 57 (2013) (applying eBay to

trademark case); N. Am. Med. v. Axiom Worldwide, 522 F.3d 1211, 1228 (11th Cir. 2008) (noting

in dicta that “a strong case can be made that eBay’s holding necessarily extends to the grant of

preliminary injunctions under the Lanham Act”); Salinger v. Colting, 607 F.3d 68, 80 (2d Cir.

2010) (“The court must not adopt a ‘categorical’ or “general” rule or presume that the plaintiff

will suffer irreparable harm … the court must actually consider the injury the plaintiff will

suffer….”). Courts in this circuit also have applied eBay to Lanham Act claims, reasoning that

“[t]he Lanham Act, like the Patent Act, does not include any exception from the traditional



                                                  42
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 43 of 50



standards for injunctive relief.” Timothy B. O’Brien v. Knott, 2018 WL 5456550, at *5 (W.D.

Wis. 2018) (stating that eBay likely “would apply with equal force to trademark cases” and that

“no circuit has gone the other way”); Nat’l Fin. Partners v. Paycom Software, 2015 WL

3633987, at *11 (N.D. Ill. 2015) (noting while eBay’s application to preliminary injunctions in

Lanham Act cases is unresolved in the Seventh Circuit, “[t]he Court sees no reason why the

Seventh Circuit would reach a different conclusion”); see Flava Works v. Gunter, 689 F.3d 754,

755 (7th Cir. 2012) (stating that “we are persuaded … that eBay governs a motion for a

preliminary injunction in a copyright case, as well”). Consistent with these decisions, no

presumption of irreparable injury should apply here.15

       B.      MillerCoors Has Failed to Show Irreparable Injury.

       While MillerCoors claims irreparable injury in its legal papers, its statements in the

marketplace (discussed previously) are the exact opposite. As Danone concluded, evidence of

improved market share “strongly suggests that neither [the plaintiff’s product’s] sales position

nor its brand equity have suffered irreparably.” 2019 WL 760040, at *12. The evidence here is

even stronger: unlike Dannon, MillerCoors has claimed increased sales (in both dollars and

volume). Goeler Dec. ¶ 31; see also Borden, 1984 WL 1458, at *17 (increased sales and market

share “vividly illustrate that [plaintiff] has not and will not be irreparably harmed by

[defendant’s] advertising campaign”).




15
  MillerCoors argues that courts have applied a presumption of irreparable harm in comparative
advertising cases post-eBay, but the two decisions it cites from the Western District of Wisconsin
do not discuss eBay at all. E.g., Mgmt. Grp. v. T&G Consultant, 2016 WL 3830585, at *6 (W.D.
Wis. 2016); N. Star Indus. v. Douglas Dynamics, 848 F. Supp. 2d 934, 949 (E.D. Wis. 2012). In
Redbox Automated Retail v. Xpress Retail, 310 F. Supp. 3d 949 (N.D. Ill. 2018), the court found
that plaintiffs’ delay precluded a finding of irreparable harm and denied a preliminary injunction.
                                                 43
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 44 of 50



       MillerCoors is unable to explain how it is being irreparably harmed by advertising that

merely uses the language used by MillerCoors itself to describe beer ingredients. See

Healthnow, 2015 WL 5673123, at *6. The absence of legal support for this view is apparent

from MillerCoors’ reliance on Qatar Investments v. John Doe, 2017 WL 7053641 (W.D. Wis.

Sept. 6, 2017), which is not a Lanham Act case among industry competitors, but instead was an

inapposite defamation lawsuit that dealt with false claims of sexual abuse of a minor. Id. at *1.16

       MillerCoors claims irreparable injury based on Bud Light’s advertising that purportedly

has “called into question” the brands’ “reputations among consumers as being authentic, a good

value, and of high quality.” ECF No. 9, p. 35. It relies on the 18% of consumers who allegedly

contacted the Consumer Affairs Department in February and March 2019 and whose

communications MillerCoors has classified as being related to corn syrup. As previously

discussed, this 18% consists of a net total of 25 people out of “hundreds of millions.”

MillerCoors also argues that reputational harm is shown through social media posts indicating

“negative sentiment toward corn syrup in connection with beer or beer brewing.” ECF No. 9, p.

35. Such conclusory claims of harm do not establish the clear showing of irreparable injury

required for a preliminary injunction.

       Instead, the injury that MillerCoors alleges is quintessentially “remote” and

“speculative,” rather than “actual and imminent.” Danone, 2019 WL 760040; see also Borden,

1984 WL 1458, at *17 (rejecting “vague claim of irreparable injury caused by a false impression

created in the mind of the consumers”). No evidence supports its claim that consumers are

questioning the brands’ alleged reputation for authenticity, value, and quality. Nothing in its



16
   MillerCoors’ discussion of McNeilab v. Am. Home Prods., 848 F.2d 34, 38 (2d Cir. 1988), is
also inapt. There, the court applied the presumption of irreparable harm that has been laid to rest
by eBay and Winter.
                                                44
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 45 of 50



litigation survey (which is, in any event, unreliable) touches upon these reputational issues.

Rather, MillerCoors seeks to enjoin Bud Light’s national advertising campaign on the basis of

comments by roughly two dozen people and anecdotal posts on social media.

       MillerCoors’ claims of reputational harm are very similar to those addressed recently in

Danone. Dannon claimed that Chobani’s ads comparing the amounts of sugar in yogurts

marketed to children were causing irreparable harm to its reputation as a seller of “healthy and

nutritious children’s snacks.” 2019 WL 760040, at *13. The court rejected this argument,

stating that “Chobani has a perfect legal right to beat Dannon at its own game by marketing a

competing product that has less sugar,” and that Dannon’s claim of injury was undercut by its

use of stale packaging that overstated the amount of sugar in Dannon’s products. Id. These

points apply here: Bud Light has a “perfect legal right” to market truthful claims about corn

syrup, and MillerCoors’ own failure to publish the disclaimers it now claims are “material”

“do[es] not jibe” with its theory of irreparable injury. Id. Given its unqualified publication of

ingredient information for years, “it does not lie in [MillerCoors’] mouth to argue that it will

suffer irreparable harm.” Id.

       MillerCoors’ delay in seeking the extraordinary remedy of a preliminary injunction

further undercuts its claim of irreparable harm. Bud Light first aired its ads during Super Bowl

LIII, on February 3, 2019. ECF No. 1, ¶ 1. However, MillerCoors waited until March 28 to file

its motion seeking a preliminary injunction. An “undue delay of even weeks” “speaks volumes

about whether a plaintiff is being irreparably injured.” Borden, 1984 WL 1458, at *16.

MillerCoors’ delay of more than seven weeks belies its claim that any injuries are immediate and

irreparable. E.g., Citibank v. Citytrust, 756 F.2d 273, 276 (2d Cir. 1985) (10-week delay after

actual knowledge “undercuts the sense of urgency that ordinarily accompanies a motion for



                                                 45
       Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 46 of 50



preliminary relief and suggests that there is, in fact, no irreparable injury”); Stokely–Van Camp v.

Coca–Cola., 1987 WL 6300, at *3 (N.D. III. 1987) (three-month delay indicated “lack of a need

for the extraordinary remedy of a preliminary injunction”); Le Cordon Bleu v. BPC Pub., 327 F.

Supp. 267, 271 (S.D.N.Y. 1971) (eight or thirteen-week delay showed failure to “move

expeditiously”).

III.      The Balance of Equities Weighs Strongly Against Granting a Preliminary
          Injunction.

          There is no need to consider the equities in a case where, as here, there is no showing of

irreparable harm. Ty. v. GMA Accessories, 132 F.3d 1167, 1172 (7th Cir. 1997) (“a plaintiff who

cannot show any irreparable harm at all from the withholding of a preliminary injunction is not

entitled to an injunction however strong his case on the merits, for he has no need for preliminary

relief in such a case, no need therefore to short circuit the ordinary process of the law.”). But

even applying that analysis, equitable considerations weigh strongly against granting a

preliminary injunction because there is little chance of success on the merits, no showing of

irreparable harm to MillerCoors, and significant potential for irreparable harm to AB and the

public.

          When balancing the equities, “the court employs a sliding-scale approach and weighs the

factors against one another, assessing whether the balance of harms favors the moving party or

whether the harm to other parties or the public is sufficiently weighty that the injunction should

be denied.” HH-Indianapolis, 889 F.3d at 437. Under this “sliding scale approach,” “the more

likely it is the plaintiff will succeed on the merits, the less the balance of irreparable harms need

weigh towards its side; the less likely it is the plaintiff will succeed, the more the balance need

weigh towards its side.” Abbott Labs., 971 F.2d at 12.




                                                  46
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 47 of 50



          As shown above, MillerCoors cannot succeed on the merits. Bud Light’s advertisements

are true, repeat ingredients published by MillerCoors, and are entirely distinguishable from cases

like Arla Foods where the ads made disparaging claims and were contrary to regulatory

guidance. MillerCoors has produced no reliable evidence of actual consumer confusion to

establish that the truthful ads are somehow misleading. Because MillerCoors cannot succeed on

the merits, MillerCoors must make a strong showing of irreparable harm. As discussed above, it

cannot.

          In contrast, a preliminary injunction will cause immediate and substantial harm to Bud

Light that cannot be reasonably quantified and is not compensable by money damages. Bud

Light has already spent substantial sums of money coordinating a multi-faceted advertising

campaign to capitalize on the timing of its new nutritional labeling. A preliminary injunction

also will cause reputational harm and loss of goodwill by requiring Bud Light to forfeit

advertising slots, damaging relationships with retailers, and giving the public the false

impression that MillerCoors has substantiated its claims and that Bud Light is misrepresenting

either its own or MillerCoors’ ingredients. A preliminary injunction “is not warranted when

such extraordinary expense and injury to defendant would result.” Borden, 1984 WL 1458, at

*18 (finding the “impact upon [the defendant] would be devastating” where grant of preliminary

injunctive relief would cause millions of dollars in losses for “developing, producing, testing and

airing” the ads and reserved ad slots would need to be liquidated).

          Granting a preliminary injunction would be deeply contrary to the public interest.

MillerCoors seeks judicial intervention to prevent the critical “free flow of commercial

information” that is “indispensable” to intelligent consumer decision-making – simply because

Bud Light’s advertising makes truthful claims about corn syrup that MillerCoors would prefer



                                                  47
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 48 of 50



not to highlight to consumers. Va. St. Bd. of Pharm., 425 U.S. at 763-65. It is widely recognized

that “[t]ruthful and nondeceptive” comparative advertising is “a source of important information

to consumers and assists them in making rational purchase decisions.” Triangle Publ’n. v.

Knight-Ridder, 626 F.2d 1171, 1176 n.13 (5th Cir. 1980); Mead Johnson, 209 F.3d at 1034

(helping consumers find superior products). In addition, “[t]he FTC believes that consumers gain

from comparative advertising, and to make the comparison vivid the Commission ‘encourages

the naming of, or reference to competitors.’” August Storck K.G. v. Nabisco, 59 F.3d 616, 618

(7th Cir. 1995).

       MillerCoors’ position is contrary to its stated commitment to transparency and Seventh

Circuit case law acknowledging that “[s]ociety has a strong interest ‘in the free flow of

commercial information’ critical to a free market economy….” Kraft, 970 F.2d at 320 (citing

Va. State Bd. of Pharm., 425 U.S. at 763). American consumers are demanding transparency and

are becoming more conscious of the ingredients in their foods and drinks. Goeler Dec. ¶ 9. Bud

Light is providing truthful advertising about ingredients, and that is undoubtedly helpful as a

source of information to consumers to assist them in making their purchase decisions. Under

MillerCoors’ proposed injunction, Bud Light would be effectively barred from airing any ads

that point out a differentiator between the parties’ light beers: namely, that Miller Lite and Coors

Light are brewed with corn syrup and Bud Light is not. MillerCoors has not made any showing

that granting a preliminary injunction and enjoining the truthful, comparative advertising at issue

would benefit consumers or otherwise be in the public interest.

IV.    MillerCoors’ Unclean Hands Preclude its Request for Equitable Relief.

       It is a “fundamental principle” that a party seeking equitable relief “must come with clean

hands.” Stokely-Van Camp v. Coca Cola, 646 F. Supp. 2d 510, 532 (S.D.N.Y. 2009). The



                                                 48
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 49 of 50



unclean hands doctrine “applies to Lanham Act claims.” Id. The defendant “must show that the

plaintiff has engaged in inequitable conduct or bad faith where the misconduct has a material

relation to the equitable relief that plaintiff seeks.” Id. at 533-34 (unclean hands doctrine

precluded injunctive relief where plaintiff made similar claims regarding presence of calcium

and magnesium as the advertising complained of); see also Procter & Gamble v. Ultreo, 574 F.

Supp. 2d 339, 355 (S.D.N.Y. 2008) (applying unclean hands doctrine where plaintiff “has

engaged in virtually identical advertising in the past”).

       In advertisements on social media, MillerCoors has claimed that certain AB products

“use a corn-derived sugar or corn syrup called dextrose,” without any disclaimer of the sort that

MillerCoors argues is necessary:




Harrison Dec., Ex. 29 (Feb. 5, 2019). Accordingly, MillerCoors has engaged in the exact same

type of advertising that it now contends is misleading, and its own unclean hands also preclude

the entry of a preliminary injunction.

V.     If a Preliminary Injunction Is Entered, MillerCoors Must Post a Bond
       Commensurate with Bud Light’s Potential Harm.




                                                 49
      Case: 3:19-cv-00218-wmc Document #: 39 Filed: 04/18/19 Page 50 of 50



          Federal Rule of Civil Procedure 65(c) conditions the issuance of a preliminary injunction

on security in an amount that the court considers proper to pay the costs and damages sustained

by any party found to have been wrongfully enjoined or restrained.” Starsurgical v. Aperta, 832

F. Supp. 2d 1000, 1006 (E.D. Wis. 2011). “The purpose of an injunction bond is to protect the

defendant, in the event he prevails on the merits, for the harm that an injunction entered before

the final decision caused him.” Ty v. Publ. Int’l, 292 F.3d 512, 516 (7th Cir. 2002). Although

the amount of the bond is a matter of discretion, Gateway E. Ry. v. Terminal R.R. Ass’n, 35 F.3d

1134, 1141 (7th Cir. 1994), the Seventh Circuit has cautioned that “[w]hen setting the amount of

security, district courts should err on the high side.” Mead Johnson, 201 F.3d at 888.

                                             Conclusion

          For the foregoing reasons, MillerCoors’ motion for a preliminary injunction should be

denied.

Dated: April 18, 2019                                 Respectfully submitted,

                                                      GODFREY & KAHN, S.C.

                                                  By: /s/ Kendall W. Harrison
                                                      Kendall W. Harrison
                                                      One East Main St., Suite 500
                                                      Madison, WI, 53703
                                                      Phone: (608) 284-2627
                                                      Fax: (608) 257-0609
                                                      kharrison@gklaw.com

                                                      DOWD BENNETT LLP
                                                      James F. Bennett #65673
                                                      7733 Forsyth Blvd., Suite 1900
                                                      St. Louis, Missouri 63105
                                                      Phone: (314) 889-7300
                                                      Fax: (314) 863-2111
                                                      jbennett@dowdbennett.com

                                                      Attorneys for Anheuser-Busch Companies,
                                                      LLC

                                                 50
